DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 3/5/21 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fly et al. (US 2009/0197147) in view of Keyser et al. (US 2009/0239128) and as evidenced by Koga (WO 2017/212775, with US 2019/0296370 used as translation).
Regarding claim 1, Fly teaches a separator main body, or separator (90, 90’) for a fuel cell (abstract), wherein the separator main body includes a bead and a pair of protrusions located on opposite sides of the bead (Figure 6a):

    PNG
    media_image1.png
    383
    701
    media_image1.png
    Greyscale

Fly further teaches an elastic gasket, or microseal (98, 98’), made of an elastomer ([0038]) but fails to teach specifically that the elastic gasket is integral with the separator main body.

Keyser teaches a separator-integrated gasket comprising:
a separator main body (401, 402) for a fuel cell, including a bead (404); and
an elastic gasket, or seal (700), that formed either on the adjacent component (Figure 7) or integral with the bead (408) of the separator (401, 402), and that is formed by screen printing (Figures 7 and 8, [0046]).
It is noted that Keyser teaches that the bead may include a plurality of sealing surfaces (408) and troughs (410), such as the bead of Fly ([0047]).
The examiner finds that it would have been obvious to the skilled artisan to use the known method of forming the microseal (98) of Fly on the surface of the bead seal such as suggested by Keyser and the results would have been predictable. MPEP 2143 I A

With further regard to claim 1, it is noted that Fly in view Keyser teaches that the gasket, or microseal, is formed by screen printing but is silent on the state of the rubber, or elastomer.
Koga teaches screen printing of a rubber, or elastomeric, gasket on a bead seal can result in flow of the elastomer material ([0021]). Koga further teaches that protrusions formed adjacent to the bead seal, such as those of Fly, block the flow of the molding material ([0012]).
Therefore, the skilled artisan will easily understand, as evidenced by Koga, that screen printing of the gasket of Fly in view of Keyser on the bead of Fly will result in the protrusions blocking flow of liquid rubber.

With further regard to claim 1, the examiner finds that the microseal of Fly in view of Keyser must necessarily be cured in order to maintain its position in fuel cell assembly. MPEP 2112

As for claims 2 and 3, it is seen in Figure 6a of Fly that the gasket (98) covers the boundary section between, and the entirety of, the protrusions.
With regard to claim 4, it is seen in Figure 6a that the separator of Fly has the claimed bead and protrusion configuration:

    PNG
    media_image2.png
    383
    701
    media_image2.png
    Greyscale



Regarding claim 5, the claimed limitations are seen in Figure 6a of Fly:

    PNG
    media_image3.png
    383
    701
    media_image3.png
    Greyscale

As for claim 6, it is seen in any of the annotated Figures 6a above that two additional protrusions are formed on either side of the pair of protrusions, and it is established by Koga that the protrusions are capable of blocking liquid rubber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729